Citation Nr: 1312608	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  03-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for benign prostatic hyperplasia, to include as due to herbicide exposure.

2.  Entitlement to service connection for a bilateral hand condition, to include rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1959 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In May 2006, the Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge.  A copy of the hearing transcript is of record.  From the date of the hearing, the record was held open for 30 days to allow for the submission of additional evidence.  

The Veterans Law Judge who conducted the May 2006 hearing is no longer employed by the Board.  The Veteran was notified of this fact in a March 2013 letter that advised that the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Accordingly, the Veteran was offered the opportunity to testify at another hearing.  38 C.F.R. § 20.717.  In March 2013, however, the Veteran indicated that he did not want an additional hearing and he requested that his case be considered on the evidence of record.  Accordingly, the Board will proceed to adjudication the of the claims remaining on appeal.  

These matters were previously before the Board in July 2007, May 2010, and January 2012, when they were remanded for additional development on each occasion.  In October 2012, VA provided the Veteran's representative with a copy of the October 2012 supplemental statement of the case and advised his representative that they had 30 days to complete and return a VA Form 646.  A VA Form 646 was not submitted.  In response to this letter, the Veteran submitted a form entitled, Expedited Processing - Waiver of the 30 Day Waiting Period, which stated that he had received the supplemental statement of the case and did not have any additional evidence to submit.  He requested that his case be forwarded to the Board immediately.  This form was signed by the Veteran and dated November 4, 2012.  Accordingly, the Board will proceed to adjudicate the claims on appeal.

The Veteran's claim for service connection for disorders of the hands was originally part of a more general claim of service connection for rheumatoid arthritis.  However, in the January 2012 decision, the Board found that this description of the claim was too narrow as the Veteran actually filed a claim with VA for a disorder of the hands, ankles, shoulders, and back, and not just for rheumatoid arthritis thereof.  The claim of service connection for a disorder of the ankles shoulders and back was denied, but the claim of service connection for a bilateral hand disorder was remanded for further development.   The Board has continued this characterization of the claim of service connection for a disorder of the hands as stated on the title page of this decision.   

A review of the Veteran's Virtual VA electronic claims file is significant for additional VA treatment records relevant to the claims on appeal.  These records have been reviewed and considered by the Board in deciding the claims below.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides.  

2.  The preponderance of competent and credible evidence shows no nexus between a current diagnosis of benign prostatic hyperplasia and service, to include in-service herbicide exposure. 

3.  The preponderance of the competent and credible evidence is against a finding that the Veteran had a confirmed diagnosis of rheumatoid arthritis at any time since his claim for service connection for was received in January 2001.

4.  The preponderance of the competent and credible evidence does not show that the claimed disabilities of the hands are related to the Veteran's active service or that arthritis manifested within a year of discharge.


CONCLUSIONS OF LAW

1.  Benign prostatic hyperplasia was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012). 

2.  A disorder of the hands, to include rheumatoid arthritis, was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107(b) (West 2002 & Supp 2012); 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the claimed disability of the hands and benign prostatic hyperplasia, VA issued several VCAA notice letters to the Veteran, to include correspondence dated in March 2006, September 2007, June 2009, and May 2010.  These letters informed the Veteran of what evidence was required to substantiate his claims for service connection and of his and VA's respective duties for obtaining evidence.  

Further, during the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, to include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006, June 2009, and May 2010 VCAA letters provided the Veteran with this notice.

With respect to the timing of the notice that was provided, even though complete VCAA notice was not provided until after the initial denial of the claims in July 2002, the AOJ subsequently readjudicated the claims based on all the evidence in supplemental statements of the case issued in September 2009, August 2010, and October 2012, thereby rendering harmless this prior error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  Therefore, the Veteran was not precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision.


Duty to assist

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished regarding the issues decided herein, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's available, yet extremely limited, service treatment records, VA treatment records, identified private treatment records, and records from the Social Security Administration (SSA).  The Veteran, his wife, and his step-son have also submitted statements in support of his claims.

With the exception of an October 1959 enlistment examination (including a Report of Medical History completed in conjunction with the examination), and dental records dated between December 1959 and August 1978, the Veteran's service treatment records have been found to be unavailable.  These records currently associated with the claims file were forwarded to the RO by the National Personnel Records Center (NPRC) in December 2001.  In July 2002, the National Personnel Records Center (NPRC) indicated that it had no additional service medical or records.  A September 2009 VA Memorandum made a formal finding regarding the unavailability of the Veteran's service treatment records, to include requests to Carswell Air Force Base, the Waco RO, and the Records Management Center.  This memorandum indicates that all responses from these repositories were negative.  The May 2010 VCAA letter informed the Veteran that the AMC had made exhaustive efforts to obtain his service treatment records.  This letter requested that the Veteran submit any service treatment records in his possession.  A VA Form 20-0820 reflects that the Veteran was again informed of the unavailability of his service treatment records via telephone and that his claims would continue based on the evidence of record.  This form indicates that the Veteran acknowledged such.  Further, during the May 2006 hearing, the Veterans Law Judge confirmed that the Veteran did not have any service treatment records in his possession.  In light of the foregoing, the Board finds that appropriate steps have been taken to locate the service treatment records and that further attempts would be futile.  Additionally, the Veteran has been appropriately notified of their unavailability.  As such, the Board finds that additional development is not necessary.  It is truly unfortunate that the service treatment records cannot be located, but after exhaustive efforts to obtain them it is clear that they simply cannot be found.  

Additionally, the Veteran was provided an opportunity to set forth his contentions during the May 2006 Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  A review of the May 2006 hearing transcript shows that the Veterans Law Judge fully explained the issues on appeal.  He explained the elements of a service connection claim and indicated that as to the claimed disabilities, evidence was needed to show that they were incurred during, aggravated by, or otherwise related to an event, injury, or illness during active service.  The Veteran was advised to submit, or request VA's assistance in obtaining, any records in which a physician may have related the claimed disabilities to his active military service.  Accordingly, the Board finds that the VLJ who chaired the hearing fulfilled his duties in conformance with 38 C.F.R. § 3.103(c)(2).

As noted above, this appeal was remanded in July 2007, May 2010, and October 2012 for further development.  Over those three remands, the Board directed the RO/AMC to complete several remand directives.  As explained below, the Board finds that there has been substantial compliance with its remand directives relevant to the claims decided herein.   

As relevant, the July 2007 remand directives instructed that the RO/AMC send to the Veteran fully adequate VCAA notice letters; confirm with NPRC that all service treatment records have been associated with the file and, if missing, make a formal finding of unavailability and provide the Veteran with notice of such; obtain and associate the Veteran's service personnel records with the file, and; obtain records from the Social Security Administration (SSA).  

In this regard, the Veteran was sent an adequate VCAA notice letter in September 2007; formal findings of unavailability regarding the Veteran's service treatment records were made by the AMC in September 2009 and July 2010, and; the Veteran's service personnel and SSA records were received in October 2007.  

Additionally, the July 2007 and May 2010 Board remands both directed that the Veteran be examined to determine the nature and etiology of the claimed disabilities.  VA examinations were accomplished in December 2008 and July 2010.  The claims were again remanded in January 2012 for obtainment of addendum medical opinions for clarification and reconciliation of conflicting medical evidence.  The requested medical opinions were received in March 2012.  The Board finds that the examiner's opinions, in combination and when considered with the record in its entirety, substantially responded to the posed questions.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA opinions obtained in March 2012 are adequate, as they were based on a full review of all of the evidence of record.  The examiner considered all pertinent evidence of record concerning the above claims, to include the Veteran's post-service complaints of pain and stiffness in his hands, his contention that his benign prostatic hyperplasia may be related to his exposure to herbicides during service in Vietnam, as well as post-service diagnostic and radiographic studies.  To the extent possible, the examiner also provided rational for the opinions containing factual background information contained in the Veteran's medical records and examination reports.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and/or opinions as to the issues decided herein has been met as the examination report and opinions are adequate.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that there has been substantial compliance with the relevant directives from the July 2007, May 2010, and January 2012 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will proceed to adjudicate the issues on appeal.

Significantly, with the exception of the Veteran's missing service treatment records which have been found to be unavailable, neither he nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a disability, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases includes prostate cancer but not benign prostatic hypertrophy.  38 C.F.R. § 3.309(e).  

Finally, even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F..3d 1039 (Fed. Cir. 1994). 

When, as here, at least a portion of the service medical records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Furthermore, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent and lay evidence."  The law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Factual Background 

Benign Prostatic Hyperplasia

The Veteran does not allege that his benign prostatic hyperplasia was incurred during active service.  Rather, in his January 2001 claim for service connection, the Veteran indicated that he was exposed to herbicides during service in Vietnam in September 1968, which allegedly contributed to removal of his prostate in May 1999.  He indicated that the removal of his prostate in May 1999 was due to prostate enlargement that resulted in urinary obstruction.  He denied having ever been diagnosed with prostate cancer, however, he reportedly underwent PSA testing every six months as his physician indicated that prostate cancer at any time.  

In March 2002 statements, the Veteran's step-son and wife of 18 years indicated, in relevant part, that the Veteran was exposed to herbicides during service in Vietnam and he had his prostate removed in May 1999.  

Private treatment records from Dr. PR, D.O., show that on rectal examination in October 1986, the Veteran's prostate was not enlarged and there were no nodules.  

Private treatment records from Dr. VRN, show that in April 1997, the Veteran reported complaints of nocturia two times a night and a change in stream.  On rectal examination, the prostate was non tender but enlarged.  In December 1998, he reported nocturia three times a night.  In February and March 1999, the Veteran reported that he was experiencing a kidney infection following surgical treatment for a hernia two weeks prior that had not resolved.  A review of symptoms included nocturia, and painful and frequent urination with puss and bloody discharge.  A 10 day course of antibiotic treatment was prescribed both times.  Diagnostic impression in February was rule out urinary tract infection verses prostatitis.  Diagnostic impressions in March were benign prostatic hypertrophy, prostatitis, and hematuria. 

Private treatment records from Dr. MCW, M.D., show that the Veteran underwent a pyelogral IV examination in March 1999 due to clinical history of calculus and hematuria.  Findings on examination were read as consistent with some degree of urinary retention and secondary bilateral hydronephrosis.  

In May 1999, a history and physical was performed by Dr. MCW, M.D., due to a chief complaint of obstructive uropathy.  It was noted that the Veteran passed a blood clot in March following surgical repair of an incisional hernia from a median sternotomy on February 2, 1999, and apparently had a catheter.  He developed severe urgency and was refractory to antibiotics.  He had also developed urinary frequency, nocturia, diminished stream, and dribbling in bed.  In March 1999, cystoscopy examination demonstrated obstructive lateral lobes of the prostate, and a mild to moderately trabeculated bladder without tumor or stone.  Rectal examination showed a 20-gram benignly textured symmetrical smooth prostate.  Prostate-specific antigen in March was 2.3.  Dr. MCW diagnosed benign prostatic hyperplasia with obstructive uropathy for which a transurethral resection of the prostate was planned.  

In May 1999, Dr. MCW performed transurethral resection of the prostate.  The prostate was obstructive with lateral lobe enlargement and a moderate median lobe.  An estimated 20 grams of tissue was resected.  A May 1999 pathology report shows that the prostate tissue obtained was diagnosed as benign prostatic hyperplasia of glands and stroma with mild nonspecific chronic inflammation of stroma.  Significantly, it was negative for malignancy.  A few days later, the Veteran received a Foley catheter with a leg bag due to acute urinary retention with blood in the urine since earlier that morning.  

Private treatment records from Dr. IL, M.D., show that in August 2000, the Veteran's PSA was .4.

Private treatment records from Dr. RS, D.O., show that in December 2000, the Veteran's PSA was .5.  In March 2001, rectal examination revealed that Veteran's prostate was slightly enlarged, apparently symmetrical, and without nodules.  His PSA was .3.  

During follow-up examinations through July 1999, Dr. MCW, M.D., indicated that the Veteran voided well and was continent.  His urine had cleared completely and rectal examination showed a very minimal amount of residual tissue.  The Veteran was instructed to follow-up annually.  

In December 2008, the Veteran was afforded a VA genitourinary examination to determine the nature and etiology of his diagnosed benign prostatic hyperplasia.  Following a review of the claims file and the Veteran's reported history, the examiner diagnosed benign prostatic hyperplasia status post retropubic prostatectomy with satisfactory relief of symptoms.  He concluded that prostatic hyperplasia had not been related to herbicide exposure, thus, the Veteran's presumed herbicide exposure during service in Vietnam is not the cause of the Veteran's prostate enlargement.  Rather, prostate enlargement is a common condition in men over the age of 60.  

In May 2010 the Board found that the December 2008 opinion as to the nature and etiology of the Veteran's claimed prostate condition was inadequate as it provided scant supporting rationale, failed to reference to medical treatise or literature for the conclusion that benign prostatic hyperplasia is unrelated to herbicide exposure, and it did not address whether the condition may be directly related to any illness, injury, or event during active service.  

In July 2010, the same examiner provided an additional medical opinion.  He indicated that the Veteran's benign prostatic hyperplasia is not due to any illness, event, or injury incurred during the Veteran's active military service; nor has prostatic hyperplasia been shown to be related to herbicide exposure according to medical publications based on scientific studies such as Harrison's Principles of Internal Medicine," 12th edition.  He stated that prostatic hyperplasia (benign enlargement) is a common disorder in men over 50 to 65 years of age (the Veteran was 70 years of age).  

In January 2012, the Board found that an additional medical opinion was needed with further discussion as to how the rational provided in the July 2010 opinion applies to the facts of the Veteran's case as to people in general.  

In March 2012, an additional medical opinion was received.  Following a review of the claims file, to include the December 2008 examination report and the July 2010 addendum provided by Dr. H and stated that Dr. H concluded that there is no connection to any event, injury or disease in service, including the Veteran's presumed exposure to herbicides therein, along with rationale for that conclusion.  The March 2012 examiner stated that he would simply reinforce Dr. H's opinion that the Veteran's prostate hyperplasia is a normal process of aging, and it has noting to do with any service event or injury.  Likewise, he stated that there has been no proven connection to herbicides with regard to prostate hyperplasia, only prostate cancer, which the Veteran has not been shown to have.  

Disorder of the Hands

The Veteran contends that he developed a disorder of his hands, to include rheumatoid arthritis during active military service.  He claims that such is due to the extreme humidity of Vietnam and excessive sweating.  (See Board hearing Tr. at 7).  He reportedly experienced extreme stiffness upon his return from Vietnam which has worsened ever since.  He stated that he was initially treated for rheumatoid arthritis at Carswell Air Base in approximately 1986, which the Board notes is approximately six years after he was discharged from active service.  Thereafter, he indicated that he received medical treatment at Carswell Air Base for approximately one to two years following his discharge from active service.   

In his January 2001 claim for service connection for a disorder of the hands, to include rheumatoid arthritis, the Veteran did not indicate a date of onset.  Significantly, however, the medical treatment providers listed for treatment of all claimed disorders in January 2001 did not date until more than 1 year following the Veteran's discharge from military service.

In March 2002 statements, the Veteran's step-son and wife of 18 years indicated, in relevant part, that the Veteran is and was found to be totally disabled by the Social Security Administration effective March 1998.  They stated that he had pain with rheumatoid arthritis, among many other medical conditions.

A review of the medical evidence shows that Dr. VRN, M.D., prescribed naproxen in April 1997.  During a February 1998 history and physical with Dr. NA, M.D., a history of arthritis was noted.  

In a July 1998 Adult Disability Report completed by the Veteran in connection with his claim for Social Security disability benefits, he indicated that he had rheumatoid arthritis and pain in his hands with stiffness and numbness in his left pinky finger.  He indicated that he received treatment for arthritis from Dr. VRN from December 1995 to June 1998.  He indicated that his claimed conditions first bothered him in September 1986 and resulted in his inability to work in March 1998.  In an Adult Pain and Disability report, the Veteran indicated that he had arthritis in multiple areas, including his hands, for which he was prescribed naproxen in 1997.

In October 1998, the Veteran underwent an internal medical consultation with Dr. RMH, M.D., in connection with his claim for Social Security benefits.  The Veteran indicated that he had been diagnosed with rheumatoid arthritis affecting multiple areas, including his hands, approximately two years prior.  Treatment for his allegedly diagnosed rheumatoid arthritis included naproxen medication with benefit.  On physical examination there was some mild swelling of the joints of the fingers without really active inflammation.  Dr. RMH diagnosed rheumatoid arthritis and lab work for rheumatoid factor was requested.  His RA factor at that time was stated to be less than 10.  

In October 1999, Dr. IL, M.D., noted a history of arthritis.  A November 1999 primary care report stated that based on a questionnaire, the Veteran indicated the presence of arthritis as a chronic disease condition.  

The Veteran was afforded a VA joints examination in December 2008.  The Veteran's claims file was not available for review, however, the Veteran's reported history of his claimed rheumatoid arthritis was documented.  Specifically, the Veteran reported of difficulty with multiple joints, and both hands, since 1998.  He denied prior x-ray examination of his hands.  Treatment include Celebrex as needed or intermittently since 6 years prior, and twice daily over the last 2 years.  X-ray examination of the hands was ordered.  Diagnostic impression at that time was minimal rheumatoid arthritis of the metatarsophalangeal joint of the index and long fingers of the bilateral hands.  Without providing any supporting rationale, the examiner summarily concluded that it is less likely that not that the Veteran's rheumatoid arthritis of the hands is related to his service activity.  X-rays of the hands were obtained thereafter.  X-ray of the right hand revealed osteoporosis, narrowing of the third metacarpophalangeal joint, and minimal degenerative joint disease of the first carpal metacarpal joint.  X-ray of the left hand revealed some osteoporosis and minimal degenerative joint disease of the distal inner phalangeal joints.  The VA examiner issued an addendum following his review of claims file and the aforementioned x-ray findings indicating that his final diagnostic impression as to the Veteran's hands is minimal rheumatoid arthritis of the metacarpal phalangeal joints of the index and long fingers of both hands with associated osteoporosis.  

In May 2010, the Board found that the December 2008 opinion pertaining to the claimed disability of the hands was inadequate for purposes of deciding the claim.  Specifically, the December 2008 examiner provided scant supporting rationale and he did not address whether the Veteran's claimed rheumatoid arthritis was related to military service or manifested to a compensable degree within 1 year of discharge.

In July 2010, the Veteran was afforded an additional VA joints examination.  The Veteran stated that his hand pain began in 1982.  The dates provide were vague and difficulty for the Veteran to recall.  The Veteran stated that his hands were stiff and locked up only at night.  He was not followed by a rheumatologist and he had never taken any disease modifying antirheumatic drugs.  The metacarpophalangeal joints were spared and he had pain at the carpometacarpal joints bilaterally, and no synovitis of any peripheral joint.  Following physical examination of the Veteran and review of the claims file, the examiner concluded that there is no evidence that the Veteran has in the past or presently has rheumatoid arthritis.   He diagnosed osteoarthritis of the hands interphalangeal joints.  He opined that osteoarthritis of the Veteran's hands is less likely than not related to his military service.  He reasoned that the Veteran has widespread osteoarthritis (not rheumatoid arthritis), and all of the conditions identified on examination (to include osteoarthritis of the lumbar spine and shoulders are consistent with the wear and tear and aging process of an obese male who is 70 years of age.  He explained that rheumatoid arthritis is an autoimmune disease unassociated with any stressful event or environmental factors, and the Veteran does not have rheumatoid arthritis.  

In January 2012, the Board found that an additional remand was necessary for purposes of clarification and reconciliation as to whether the Veteran does now or has at any time during the claim had a confirmed diagnosis of rheumatoid arthritis.  Specifically, the July 2010 examiner did not address prior diagnoses of rheumatoid arthritis by the December 2008 VA examiner and diagnosis by a private physician in 1998.  

An additional medical opinion was received in March 2012.  Following a review of the claims file, the examiner opined that it is less likely as not that the Veteran's hand arthritis is related to an event, injury, or disease in service.  He reasoned that the Veteran's hand arthritis was not diagnosed until 1998, which is nearly 20 years after is separation from military service.  He also opined that the Veteran does not have rheumatoid arthritis; he has simple osteoarthritis of his hands among other things.  The examiner acknowledged that the Veteran's service treatment records are practically nonexistent and only the Veteran's enlistment examination was available for review.  The examiner stated that with all due respect to Dr. RMH and the December 2008 VA examiner, the Veteran's medical records have never given a clear, succinct, direct diagnosis of rheumatoid arthritis.  He stated that x-rays of the hands are consistent with osteoarthritis, and do not show any unusual erosions of the hands which are typical of RA.  Likewise, lab studies in early 2011 showed a rheumatoid factor level of 21, which is only two points above the upper limit of normal (19), and positive ANA, homogeneous pattern, but only at a titer of less than 1:160, which is essentially negative.  Therefore, the examiner found that the Veteran has no convincing clinical evidence of rheumatoid arthritis.  He would therefore appear to have osteoarthritis.  

Analysis

Benign Prostatic Hyperplasia

The Veteran's service personnel records confirm that he served in the Republic of Vietnam.  Hence, the Board presumes that the Veteran was exposed to herbicides in service.  

The Board has reviewed the Veteran's limited service treatment records, service personnel records, all VA and private treatment records, and the VA examination reports.  These records do not include a diagnosis of prostate cancer.  A May 1999 pathology report indicates that the tissue resected during the transurethral resection of the prostate was diagnosed as benign prostatic hyperplasia and it was negative for malignancy.

The Veteran is not claiming that he has prostate cancer.  Instead, he is asserting that he might have developed prostate cancer had he not undergone surgical treatment in May 1999, or, he may eventually develop prostate cancer.  Should the Veteran develop prostate cancer in the future, he may file a claim of entitlement to service connection for prostate cancer at that time.

These records do show a diagnosis of benign prostatic hypertrophy.  These records, however, do not include any opinion linking the benign prostatic hypertrophy to service, to include due to exposure to herbicides, and these records do not reveal any competent evidence of a chronic prostate disorder during active duty.  Indeed, the Veteran denied any in-service incurrence of a prostate condition during the May 2006 Board hearing.  Moreover, the post-service evidence of record shows that there were no complaints pertaining to the genitourinary system until approximately 1997, nearly 20 years after the Veteran's discharge from active service.  Indeed, rectal examination in October 1986, more than 15 years after the Veteran's discharge from active service showed that the prostate was not enlarged at that time.  The July 2010 opinion indicated that prostatic hyperplasia (benign enlargement) is a common disorder in men over 50 years of age.  In this regard, genitourinary complaints were first noted in April 1997, at which time the Veteran would have been approaching 60 years of age.  That opinion was reinforced by the March 2012 examiner who reiterated that benign prostatic hyperplasia is a normal process of aging and it is unrelated to any injury or event that may have occurred in service, to include exposure to herbicides therein.  The March 2012 examiner reiterated that there was no established link between benign prostate hypertrophy and herbicide exposure.

The Board places great weight on the July 2010 and March 2012 VA examiners' opinions as to the etiology of the Veteran's claimed prostate condition and they reviewed the claims file and were aware of the complete history of the prostate disorder.  

As to the Veteran's assertions that his benign prostatic hyperplasia is related to his exposure to herbicides during active service, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his benign prostatic hypertrophy and his military service, to include herbicide exposure therein, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his benign prostatic hyperplasia is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Disorder of the bilateral hands, to include rheumatoid arthritis

At the outset, the Board notes that the record shows a current arthritis diagnosis of the Veteran's hands.  Therefore, the first element of a service connection claim, a current disability, has been met for the Veteran's claims for service connection for the claimed disabilities.

The Veteran does not allege, nor does the post-service evidence of record suggest that he received treatment for the claimed disabilities during service.  In this regard, the Board notes that the report of the October 1959 enlistment examination reflects that a physical evaluation of the Veteran was normal except for body marks.  His physical profile (PULHES) was marked as "1" for all areas of evaluation at enlistment examination and in Physical Profile Serial Reports dated in 1971.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The corresponding report of medical history did not reveal any complaints pertinent to the claimed hand and prostate disabilities.  During the May 2006 hearing, the Veteran indicated that he first sought treatment for pain in his hands in approximately 1986, approximately six years following his discharge from active service.  

Regarding nexus evidence, the Board notes that the Veteran was afforded a VA examination in December 2008, and medical etiological opinions were subsequently obtained in July 2010 and March 2012.  The July 2010 examiner opined that the Veteran does not have rheumatoid arthritis of his hands, rather he has osteoarthritis of the hands.  He opined that in light of the Veteran's wide spread osteoarthritis, such diagnosis is consistent with the wear and tear and aging process of an obese male who is 70 years of age.  This is buttressed by an October 2008 VA treatment note indicating that the consequences of obesity, to include arthritis, had been discussed with the Veteran in light of his weight of 240 pounds at that time.  In March 2012, another examiner also found that the Veteran has osteoarthritis and he does not have rheumatoid arthritis.  The examiner cited physical findings on examination, as well as x-ray examination and lab findings.  The examiner found that the Veteran's osteoarthritis of the hands was not incurred during or within one year of service because there were no complaints pertaining to the hands until many years after service.  This conclusion is consistent with the medical evidence of record, as well as the Veteran's statements documented in treatment records indicating that his claimed hand condition had its onset in approximately 1996 or 1997.  

The Board finds the above opinions by the VA physicians to be the most probative competent medical evidence of record and it is against the Veteran's service connection claim for disabilities of the hands.  The Veteran has not provided an opinion to the contrary.  The Board finds that the examiners were "informed of the relevant facts" concerning the Veteran's claimed hand disabilities currently at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Further, the examiners provided a rationale relating the claimed disability to wear and tear of the aging process and the Veteran's obesity.  For the reasons just detailed, the Board finds that the July 2010 and March 2012 VA opinions are very probative nexus evidence against the Veteran's service connection claim for disabilities of his hands.  There are no favorable nexus opinions of record.  

The Board has also considered whether presumptive service connection for chronic diseases is warranted in the instant case.  Under 38 C.F.R. § 3.309(a), certain disabilities, to include arthritis, are regarded as chronic diseases.  In order for the presumption to operate, such disease must become manifest or aggravated to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any manifestations of arthritis hands within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

Finally, the Board acknowledges the Veteran's lay testimony that he has arthritis of the hands due to the extreme humidity of Vietnam.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir. 1991) (noting that lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness was not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).  Here, the Board acknowledges the Veteran's lay assertions.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating that lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional).  The record, however, does not reflect that the Veteran has the required specialized knowledge or training to provide competent evidence of a link between his current disabilities of degenerative joint disease and arthritis of the hands to humid conditions in Vietnam.  To the contrary, the VA medical examiner clearly diagnosed the cause of the Veteran's current arthritis to the aging process and weight issues.  As such, the Board finds the conclusions of the VA health care specialists regarding the etiology of his osteoarthritis to ultimately be far more probative than the Veteran's lay reports of having first experienced symptoms after his return from Vietnam.

In conclusion, the Board gives more evidentiary weight to the opinion provided by the July 2010 and March 2012 VA examiners who, after a review of the record on appeal and an examination of the Veteran, opined that his disorders of the hands were not causally related to service.  Accordingly, because the preponderance of the evidence is against a finding that the Veteran's disorders of the hands are related to service, this claim for service connection must be denied.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  


ORDER

Entitlement to service connection for benign prostatic hyperplasia is denied.

Entitlement to service connection for a bilateral hand condition, to include rheumatoid arthritis, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


